Opinion by
Orlady, J.,
This case, argued with that of May v. Walker & Slater, opinion filed this day, is substantially the same in its facts, and as in it the promise of the defendants to the plaintiff was not a collateral undertaking nor agreement to be liable for the .debt or default of Kelly, but was an independent and original agreement, made to and with the plaintiff, under which he had no reason to be concerned as to Kelly’s ability to pay for the material furnished. For the reasons given in May v. Walker & Slater, ante, p. 581, the judgment is affirmed.